Citation Nr: 0516966	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-05 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  He died in December 2002.  The appellant is the 
veteran's surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board observes that the appellant filed an Application 
for Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation if Applicable) (VA Form 21-534) in January 
2003.  The July 2003 rating decision, and letter issued in 
connection with it, denied entitlement to service connection 
for the cause of the veteran's death, entitlement to DEA 
benefits, entitlement to accrued benefits, and entitlement to 
death pension.  Such did not address entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C. § 1318.  The appellant's representative, in the 
Statement of Accredited Representation in Appealed Case (VA 
Form 646), made arguments pertinent to the criteria for 
entitlement to dependency and indemnity compensation under 
38 U.S.C. § 1318.  As such, this issue is referred to the RO 
for adjudication. 


FINDINGS OF FACT

1.  The issue of entitlement to service connection for the 
cause of the veteran's death does not involve a question of 
medical complexity or controversy.

2.  At the time of the veteran's death in December 2002, 
service connection was in effect for chronic bronchial 
asthma, which had been assigned a 30 percent disability 
evaluation since December 1968.  

3.  Service-connected chronic bronchial asthma was neither 
the principal nor a contributory cause of the veteran's 
death.  


CONCLUSIONS OF LAW

1.  An independent medical expert's opinion is not warranted.  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 3.328, 20.901(d) 
(2004).  

2.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

3.  The criteria for entitlement to DEA benefits have not 
been met.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. 
§§ 3.807(a), 21.3020, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

In order to comply with the aforementioned VCAA requirements, 
the following four requirements must be satisfied.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the appellant in March 
2003 informed her that, in order to establish entitlement to 
service connection for the veteran's death, the evidence must 
demonstrate a relationship between the cause of the veteran's 
death and his military service.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The March 2003 letter informed the 
appellant that the RO had requested medical records from Drs. 
F. and D. as well as Salem Community Hospital.  She was 
advised that if the veteran had received treatment from any 
other private doctor or facility for a condition that could 
have contributed to his death, she should complete, sign, and 
return Form 21-4142 (Authorization and Consent to Release 
Information to VA) and VA would request such records for her.  
Also, if the veteran received any VA treatment, she should 
inform the RO so that VA could obtain such records.  Such 
letter further indicated that VA would obtain service medical 
records as well as any other military records.  The October 
2003 letter further advised the appellant that VA was 
responsible for obtaining any evidence in the possession of 
VA, the military, and any other federal government agency.  
Also, she was informed that VA would make reasonable efforts 
to obtain any available records from private doctors and 
facilities.  The appellant was notified that VA had requested 
copies of treatment records from Dr. W. H.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The March 2003 letter notified the appellant that 
she should submit the veteran's death certificate and inform 
the RO of any medical evidence detailing the cause of the 
veteran's death as well as any medical opinion relating his 
death to service.  Also, as indicated previously, the 
appellant was informed that if she identified any outstanding 
medical records VA would seek to obtain them, to include 
private records if the appellant submitted an Authorization 
and Consent form.  The letter further advised her to inform 
VA of any additional information or evidence that she would 
like VA to obtain.  The October 2003 letter informed the 
appellant that she must provide adequate identifying 
information for requested records and was responsible for 
ensuring that VA receives any evidence not in the possession 
of a federal department or agency.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the RO never 
sent a letter specifically requesting that the appellant 
provide any evidence in her possession that pertained to her 
claims (as required by 38 C.F.R. § 3.159 (b)).  Even so, the 
Board finds that the appellant is not prejudiced by such 
failure as she was provided with two letters requesting that 
she present evidence and information pertinent to her claims 
and she has not identified any additional, relevant evidence 
that has not been requested or obtained.

The Board observes that the appellant's representative, in 
the Written Brief Presentation argues that the RO did not 
meet certain notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the 
representative indicates that the documents provided to the 
appellant, to include the above-referenced letters as well as 
the rating decision and statement of the case, failed to 
advise the appellant as to what information and evidence was 
necessary to substantiate the veteran's claim or address, 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), what 
information and evidence VA would seek to obtain and what 
evidence the appellant was expected to obtain.  As such, the 
representative argues that a remand is necessary to ensure 
compliance with the VCAA.  However, the Board accords no 
weight to this argument as the RO adequately advised the 
appellant of the necessary information and evidence not of 
record, the information and evidence that the VA will seek to 
provide, and the information and evidence the appellant must 
provide, in accordance with 38 U.S.C.A. § 5130A (West 2002), 
38 C.F.R. § 3.159(b) (2004), and Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate her claims and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  The Board notes that the appellant 
identified private records from Dr. D.  The RO attempted to 
obtain such records, but in March 2003, Dr. D. responded that 
there were no records on the veteran as he had transferred to 
another practice in 1998 and took his records with him.  
However, the Board observes that records received from Dr. W. 
H. and Salem Community Hospital includes records from Dr. D.  
The appellant has not identified any additional, relevant 
evidence that has not been requested or obtained and VA has 
obtained a medical opinion.  Therefore, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claims.

Factual Background

The veteran served on active duty from June 1943 to November 
1945 in the United States Navy.  He was discharged as a 
result of chronic bronchial asthma.  A December 1945 rating 
decision granted service connection for such disability and 
assigned an initial 30 percent evaluation, effective November 
2, 1945.  

A May 1948 VA examination revealed that the veteran worked 
for his father and missed six days' work in the past two 
years.  He complained of coughing and weakness and stated 
that his chest was clogged up all the time.  The veteran 
indicated that his asthma had become worse in the preceding 
two and a half years.  Upon physical examination, respiratory 
difficulty was not observed.  Chest was well developed and 
symmetrical.  Respiratory excursions were full and equal.  
Palpation was negative.  Percussion note was resonant.  
Auscultation was resonant.  There were no rales or other 
adventitious sounds heard.  Expiratory phase as not 
prolonged.  Standard exercise test resulted in no symptoms 
and physical findings thereafter remained unchanged.  There 
was no emphysema, cyanosis, or bronchitis.  The alleged 
wheezing was not confirmed.  Chest X-ray showed that the lung 
fields were clear.  The diagnosis indicated that bronchial 
asthma was not found.  The examiner commented that the 
history, given by the veteran, was not characteristic of 
bronchial asthma, for which the present physical examination 
was negative.  The examiner also stated that the veteran 
greatly exaggerated his symptoms and disability and was very 
suggestible.  His claim of present clogged chest and wheezing 
was not corroborated.  

In a June 1948 rating decision, the veteran's assigned 
disability rating for mild chronic bronchial asthma was 
reduced to 10 percent, pursuant to Diagnostic Code 6602, 
effective August 2, 1948.  

An April 1949 VA examination showed that the veteran worked 
for his father doing floor coverings for the prior two and a 
half years.  He indicated that he missed five days in the 
past year due to asthma.  The veteran complained of a 
constant cough and wheezing.  He had difficulty breathing.  
He also indicated that he had hives frequently in the prior 
year.  The veteran stated that his symptoms became worse in 
the prior year.  The examiner noted the complaints of hives, 
but stated that it was doubtful that the veteran had actual 
hives.  Physical examination of the chest was negative except 
for rather prolonged expiratory musical rhonchi that were 
heard throughout the chest.  There was no limitation of 
expansion and resonance was normal throughout.  There was no 
evidence of cyanosis or emphysema.  The diagnosis was mild 
bronchial asthma.  It was noted that at the 1948 examination, 
physical findings were entirely normal.  However, findings on 
the April 1949 examination established the indicated 
diagnosis.  

A March 1952 VA examination reflects that the veteran worked 
with his father doing floor coverings from discharge to the 
present time.  He missed about one day a week during the past 
year due to his asthma.  The veteran complained of being 
weak, tiring easily, coughing, and spitting.  He also stated 
that, some nights, he could hardly get his breath.  The 
veteran indicated that in the past three years, his asthma 
had become worse with more wheezing and less energy.  He had 
no paroxysmal attacks.  There had been no dyspnea when 
sitting at rest.  He smoked 3/4 pack of cigarettes daily.  
Physical examination revealed that the veteran's chest was 
well developed and symmetrical.  Respiratory excursions were 
full and equal.  Palpation was negative.  Percussion note was 
resonant.  Auscultation was negative.  There were no rales or 
other adventitious sounds heard.  The expiratory phase was 
not prolonged.  The standard exercise test was well performed 
and produced no symptoms.  The diagnosis was bronchial 
asthma, in remission.  The examiner noted that the history as 
given by the veteran was not characteristic of bronchial 
asthma for which the present examination was negative as it 
was four years ago.  The veteran had no medical care or taken 
any medication for bronchial asthma in the past three or four 
years.  The examiner indicated that it again can be stated 
that the veteran greatly exaggerated his symptoms and 
disability and was very suggestible.  The veteran alleged a 
work loss of one day a week, which the examiner considered 
due to causes other than bronchial asthma.  

A May 1967 chest X-ray report from Salem City Hospital 
Association shows an essentially negative chest.  There was a 
suggestion of pulmonary emphysema.  

A February 1969 statement from Dr. S. reflects that the 
veteran was examined recently and gave a history of asthma 
bronchiole since military service.  Dr. S. stated that the 
veteran had beginning emphysema and chronic bronchitis.  He 
was also overweight and had evidence of plethora, 
hypercholesterolemia, gout, and hypertension.  The veteran 
was advised to stop smoking and used Iso-Ephedrine spray for 
his asthma.  

A February 1969 VA examination reflected that the veteran was 
self-employed for the past 21 years in the floor covering 
business.  Chest X-ray revealed an impression of changes 
consistent with chronic obstructive pulmonary disease (COPD).  
No active process was seen.  Since military service, the 
veteran had been treated by private physicians.  He had no 
paroxysmal attacks, but symptoms were initiated by effort or 
emotional upsets.  His symptoms were not seasonal, occurring 
throughout the year and especially on rising in the morning.  
Physical examination of the chest showed that such was well 
developed and symmetrical with normal excursion.  Percussion 
note was resonant throughout.  Breath sounds were 
bronchovesicular throughout with slightly prolonged 
expiratory phase, the latter accompanied by rhonchi and 
wheeze.  There were no rales.  The diagnosis was chronic 
bronchial asthma.  

In a March 1969 rating decision, the veteran was granted an 
increase, to 30 percent, for chronic bronchial asthma, 
effective December 23, 1968.  

A February 1974 VA examination showed that the veteran had 
worked in the floor covering business since 1946.  He was 
currently employed, but indicated that he lost six months 
from work in the prior year due to asthma.  It was noted that 
the veteran was treated with Tedrol-25 and Medihaler.  He 
coughed very much.  In the morning, he coughed for about 2 
hours until he brought up sticky sputum.  The cycle was 
repeated towards the evening.  He smoked only 4-5 cigarettes 
a day.  He never had pneumonia.  Occasionally, the veteran's 
sputum was blood streaked.  He was dyspneic on the slightest 
exertion.  Physical examination revealed that the veteran's 
breathing was noisy and the percussion note was 
hyperresonant.  He had difficulty blowing out a lighted match 
and his expiratory time was prolonged to 5 seconds.  The 
breath sounds and voice sounds were normal, but there were 
many rhonchi at both bases.  Roentgenograms of the chest show 
the lung fields to be clear.  On the lateral view, the 
diaphragms were flattened and the anterior angle was obtuse.  
The retrosternal space was 3 1/2 centimeters.  A chest X-ray 
showed no active pulmonary disease.  The diagnoses were 
bronchial asthma and chronic obstructive pulmonary emphysema.  

Records from the VA Hospital in Madison, Wisconsin, reflect 
that the veteran was admitted from August 26, 1974, to 
September 14, 1974, for alcohol intake, to include alcoholic 
cirrhosis and alcoholic hepatitis, and, bronchial asthma.  
The veteran reported that, for many years, he had what he 
called acute bronchial asthma for which he took Tedral and 
Isuprel.  He claimed that hot, humid weather bothered him 
more than pollens.  The veteran did not feel that his asthma 
was truly seasonal.  X-ray of the chest was within normal 
limits.  

A December 1974 statement from Dr. M. reveals that the 
veteran had a history of bronchial asthma that was recently 
more bothersome.  His symptoms included wheezing with 
exertion.  Physical findings included bilateral scattered 
wheezes and shortness of breath on exertion.  The diagnoses 
were bronchial asthma and nutritional cirrhosis.  Dr. M. 
indicated that he did not consider such a permanent 
disability and the veteran was not permanently unemployable; 
however he indicated that the veteran was able to perform 
light work only. 

A February 1976 statement from Dr. M. reflects that the 
veteran had long standing bronchial asthma, which had become 
increasingly severe recently.  It was noted that the veteran 
had recently been hospitalized for early liver failure on the 
basis of nutritional cirrhosis.  His symptoms include severe 
shortness of breath, cough, wheezing, increasing abdominal 
distention, and swelling of the legs.  Physical examination 
of the chest showed inspiratory, expiratory wheezes and 
rhonchi.  Dr. M. stated that the veteran had severe liver 
disease and early liver failure.  He was currently under 
hospital care and was totally disabled.  

Records from the VA Hospital in Cleveland, Ohio, reflect that 
that the veteran was admitted from February 20, 1976, to 
February 24, 1976, for early liver failure.  Upon chest 
examination, he had bilateral scattered inspiratory and 
expiratory wheezes and coarse rhonchi noted.  There was no 
dullness to percussion, except diaphragms were significantly 
higher than normal bilaterally.  As relevant, the impression 
was bronchial asthma.  Chest X-ray showed that the lungs were 
clear with no infiltration or consolidation.  There was no 
free pleural fluid.  The impression was essentially negative 
chest.  He was again admitted from February 25, 1976, to 
March 11, 1976, for Laennec's disease, exudative ascites as 
secondary to cirrhosis, anemia, bronchial asthma, and 
bilateral hernia.  It was noted that he had a history of 
bronchial asthma for the prior 30 years.  The veteran had a 
productive cough and complained of shortness of breath with 
exertion.  It was noted that the veteran had a history of 
smoking two packs a day for 30 years.  Chest examination 
revealed scattered expiratory and inspiratory wheezes.  The 
veteran was again admitted from June 23, 1976, to July 2, 
1976, for bilateral inguinal hernias, asthma, and Laennec's 
cirrhosis.  It was noted that the veteran smoked one pack of 
cigarettes a day. He took asthma medication in the form of 
inhaler.  Chest X-ray showed COPD without any evidence of 
acute infiltrate. 

An April 1985 pulmonary function report, signed by Dr. W. H., 
reflected that the spirometry showed moderate airflow 
obstruction.  A definite improvement with Bronkosol was seen.  
Lung volumes were normal.  The diffusion capacity was normal.  
The impression was moderate airflow obstruction, definite 
asthmatic component, and no evidence of emphysema.  

A Medical Statement dated in May 1985 and submitted by Dr. H. 
H. reveals that the veteran had a medical discharge in 1945 
due to bronchial asthma.  The veteran was unable to work as 
of 1978 due to condition.  His symptoms included shortness of 
breath, wheezing, and coughing upon exertion.  The coughing 
aggravated the hernia.  It was noted that a chest X-ray dated 
in April 1985 showed pulmonary emphysema with fibrotic 
changes in the lung bases.  Definite active pulmonary disease 
was not seen.  It was noted that such was permanent and 
progressive.  

A February 1990 chest X-ray at Salem Community Hospital 
showed emphysematous changes and biapical scarring.  There 
appeared to be some increased densities involving the area of 
the right middle lobe and some infiltrates and/or 
atelectasis, possible pneumonia in this area could not be 
excluded.  Additional densities in the perihilar areas and 
tissues most likely due to some fibrocalcific changes and 
slight scarring, but no other localized acute consolidations 
were seen.  The heart size was within normal limits.  An 
April 1991 chest X-ray showed pulmonary emphysema and 
scarring lung tissues.  There was no indication of active 
lung disease.  It was noted that there was no change from the 
February 1990 X-ray.  

A May 1992 letter from Dr. D. indicated that the veteran 
complained of a recent hemoptysis.  It was noted that the 
veteran had chest X-rays up until a year ago that had been 
pretty much unremarkable.  He had been a smoker and had been 
in the carpet business previously.  Dr. D. indicated that the 
veteran had a history of asthma and diverticulosis.  

Records from Dr. W. H. indicate that the veteran was seen in 
May 1992 with a history of asthma and normally coughed quite 
a bit.  On approximately May 15, 1992, the veteran had the 
onset of hemoptysis and, for approximately three days, 
coughed up blood.  It was noted that the veteran's past 
medical history was positive for a bibasilar pulmonary 
fibrosis, fairly unchanged since 1989.  Dr. W. H. noted that, 
in addition to the bibasilar pulmonary fibrosis, the veteran 
had asthma and diverticulitis.  The veteran had been a half 
pack a day smoker and was retired from an employment of 
carpet sales.  Upon inventory of systems, regarding his 
asthma, the veteran did not have much trouble with shortness 
of breath.  He stated that he had to really overdue it when 
working in his lawn for it to bother him at all and his cough 
was well controlled.  He did use an inhaler occasionally.  
Upon physical examination, the lungs were entirely clear to 
auscultation with no wheezes, rales, or rhonchi.  

In June 1992, Dr. W. H. noted that a bronchoscopy was 
performed.  The area was quite inflamed and Dr. W. H. stated 
that he would assume that the etiology of such was due to the 
veteran's smoking.  If so, the inflamed areas could 
eventually become neoplastic.  Two days preceding the test, 
the veteran's lawn was sprayed and it kicked up his asthma, 
which gave the veteran more difficulty breathing.  Despite 
such, Dr. W. H. observed that the veteran had no trouble with 
being bronchoscoped and did not develop any bronchospasm.  
Dr. W. H. advised the veteran to stop smoking.  

A June 1996 chest X-ray taken at Salem Community Hospital 
showed minor fibrosis of the left base.  It was noted that 
there was no acute cardiopulmonary disease or change since 
May 1992.  

Records from Dr. D. dated between May 1995 and May 1997 
reflect an assessment to include COPD. 

Records from the Salem Community Hospital reflect that the 
veteran was seen in the emergency room in January 1998 with 
complaints of difficulty breathing for the prior several 
weeks.  It was noted that the veteran smoked one pack of 
cigarettes a day for several years, but had quit three days 
previously.  His prior medical history, as relevant, was 
significant for emphysema.  Physical examination revealed 
respirations of 22 breaths a minute.  The lungs were clear to 
auscultation.  Wheezing was not heard in the lung fields and 
air exchange was satisfactory and appeared to be within 
normal limits in all lung fields.  Even though the veteran 
was hyperventilating, no accessory respiratory muscles usage 
was noted.  X-ray revealed marked pulmonary fibrosis and no 
acute pathology.  Discharge diagnoses were anxiety, 
bronchitis, and emphysema and COPD.  

A January 1998 chest X-ray revealed that the heart was normal 
in size and there was normal pulmonary vascularity with no 
acute pulmonary infiltration seen.  Another January 1998 X-
ray reflected that there was no active pulmonary disease with 
some prominent markings in lung bases, most likely from 
scarring.  

In February 1998, the veteran saw Dr. W. H. with a chief 
complaint of a cough.  It was noted that the history of the 
present illness was that he had what he felt was asthma for 
40 to 50 years.  The veteran stated that he developed an 
acute exacerbation two to three months previously, possibly 
as long as three to four months previously.  Since that time, 
he had a severe cough and only mild shortness of breath.  It 
was noted that the veteran was still able to do all of his 
daily activities.  The veteran had not coughed up blood in 
the last few years, but he was bronchoscoped in 1992 for 
bleeding and, at that time, had a moderately severe chronic 
bronchitis.  The veteran stated that he had a lot of burning 
sensation around the upper airways and pointed to the left 
and right main stem bronchus area and such was worse with 
coughing.  The veteran's past medical history revealed, in 
relevant part, very mild bibasilar pulmonary fibrosis since 
1989 that was unchanged.  It was noted that the veteran 
stopped smoking on January 27, 1998, but was smoking less 
than a pack a day for six months and before that, averaged 
one to one and a half packs a day for 40 years.  Dr. W. H.'s 
feeling was that the veteran probably minimized, but had 
probably a 60 packs a year history.  It was noted that the 
veteran was previously employed in the floor covering 
business and retired 15 years previously.  In reviewing the 
veteran's medications, Dr. W. H. indicated that he was unsure 
if the veteran had asthma.  

Inventory of the systems revealed a weight loss of 20 pounds 
in the last six months due to breathing difficulties.  Ears, 
nose, and throat revealed minor sinus drainage only.  The 
cardiovascular system was positive for orthopnea, which Dr. 
W. H. suspected was pulmonary orthopnea, as he did not find 
anything else to suggest heart disease.  Respiratory system 
showed severe tight chest, a productive cough, and a lot of 
wheezing when he coughed.  At other times, the veteran was 
unaware of the wheezing.  On physical examination, nose and 
throat examination showed normal nasal mucosa with a midline 
septum.  The oropharynx and throat were beefy red, which Dr. 
W. H. attributed to a stomatitis from the smoking.  
Respiratory rate was 20.  Examination of the lungs showed an 
increased AP diameter to inspection, but no secondary muscle 
use or purse lip breathing.  The diaphragms were flat to 
percussion and the lung tympanitic.  There were no abnormal 
palpitation findings.  Auscultation revealed moderate 
bilateral inspiratory and expiratory wheeze.  

Dr. W. H. indicated that, in reviewing the veteran's case, he 
had an acute exacerbation of chronic bronchitis and 
gastroesophageal reflux disease.  Dr. W. H. stated that he 
was uncertain how reliable his history of asthma was, and it 
may have been chronic bronchitis.  

A February 1998 record from Dr. D. revealed that the veteran 
had no shortness of breath and the assessment, as relevant, 
included COPD.  Lungs were clear bilaterally to percussion 
and auscultation.  A February 1998 X-ray showed that the 
heart was normal in size and normal pulmonary vascularity.  
There was linear atelectasis, right middle lobe area.  
Remaining lung fields were clear.  There was free air under 
both diaphragms, which could be due to recent abdominal 
surgery.  In March 1998, Dr. D. saw the veteran and included 
in his assessment COPD.  

A July 1998 record from Dr. D. reflects that the veteran was 
seen for a right inguinal hernia.  Physical examination 
revealed that the veteran's lungs were clear.  The plan 
included open right inguinal herniorrhaphy with possible mesh 
repair and epidural anesthetic possible secondary to the 
veteran's COPD from tobacco abuse.  X-rays of the chest 
revealed some hyperaeration of the lungs.  An active 
inflammatory process was not identified and there was no 
effusion.    

An October 1998 record from Dr.D. indicates that the veteran 
was admitted to Salem Community Hospital with complaints of 
severe epigastric pain and some chest pressure.  A hiatal 
hernia was found, severe bile reflux with gastritis of the 
antrum and prepyloric area.  Final diagnoses included, as 
relevant, COPD and asthma.   An October 1998 X-ray, when 
compared to a July 1998 X-ray, revealed some prominent 
markings in the lung bases that appeared chronic with no 
acute infiltrate effusion identified.  No active pulmonary 
disease was observed.  

A December 1998 record from Dr. D. shows complaints of a 
productive cough.  The assessment included, as relevant, was 
bronchitis, asthmatic type.  A December 1998 X-ray report 
reflects clinical indicates of cough and shortness of breath.  
The impression was prominent right cardiophrenic fat pad and 
mild dextroconvex tower thoracic scoliosis.  No acute disease 
was present.  

An emergency outpatient record from Salem Community Hospital 
reveals that, in December 1998, the veteran complained of a 
sore throat and difficulty breathing.  Lungs were clear to 
percussion and auscultation.  Labs, X-rays, EKG, and chest X-
ray showed no acute pathology.  Specifically, the chest X-ray 
taken as a result of complaints of shortness of breath and 
congestion, revealed cardiomegaly and hyperaeration of the 
lung fields without evidence of active pulmonary disease.  
Diagnoses were oral thrush, high blood pressure, and anxiety.  

The veteran was again seen at the emergency outpatient clinic 
at Salem Community Hospital later in December 1998.  He 
complained of shortness of breath, trouble swallowing, and 
not feeling well.  He also had a sore throat and a productive 
cough.  He stated that he was always short of breath.  It was 
noted that he had a longstanding history of tobacco abuse.  
The veteran did use inhalers and theophylline.  He had been 
started five days previously on Keflex for acute 
tracheobronchitis.  Past medical history showed, as relevant, 
bronchitis, tobacco abuse, and anxiety.  Physical examination 
that the lungs were distant and diminished.  The examining 
physician reviewed chest x-rays that showed COPD, but 
otherwise no acute change.  Diagnoses were acute anxiety, 
acute exacerbation of COPD that is mild, acute bronchitis 
that was partially treated, dysphagia, hypertension, and 
tobacco abuse.   

A December 1998 record from Dr. F. shows that the veteran 
presented as a new patient with complaints of dry mouth, sore 
throat, bronchitis, and coughing.  It was noted that the 
veteran had numerous medical conditions, to include COPD and 
asthma.  Objectively, the veteran's lungs had some slightly 
coarse breath sounds.  The assessment included bronchitis, 
pharyngitis.  In January 1999, objectively, the veteran's 
lungs were clear to percussion and auscultation.  There were 
no rales, rhonchi, or wheezes.  The assessment included COPD.  
In April 1999, it was noted that the veteran had been ill for 
the prior seven to ten days with symptoms of trouble 
breathing, loose rattly-type cough, and congestion as well as 
a headache, fatigue, achiness, runny nose, and congestion.  
Bronchitis with bronchospasm was diagnosed.  Later in April 
1999, it was noted that the veteran was not getting over 
bronchitis.  In November 1999, it was observed that, 
regarding his COPD, the veteran was complaining of problems 
breathing and stated that it was worse since the leaves have 
come down.  Objectively, his lungs were clear.  The 
assessment was stable.  In January 2000, pertinent to COPD, 
the veteran needed a refill of Albuterol.  His breathing for 
the most part was pretty good and he had no other major 
complaints or problems noted.  Objectively, his lungs were 
fairly clear to percussion and auscultation.  The assessment 
was stable.  In April 2000, it was noted that the veteran had 
COPD.  Objectively, his lungs were clear to percussion and 
auscultation with a little bit of prolongation of expiratory 
phase but otherwise clear.  

A May 2000 X-ray report revealed clinical indications of mid-
chest pain and shortness of breath.  The impression was COPD 
and bibasilar fibrosis.  There were no acute infiltrates 
present.  

Dr. F.'s records show that in July 2000 and August 2000, 
pertinent to COPD, the veteran complained that breathing was 
still a problem for him as he found that he was more short of 
breath than previously.  Objectively, his lungs were fairly 
clear.  The assessment in July 2000, August 2000, October 
2000, March 2001, and May 2001 was reasonably stable 
clinically.  In June 2001, the veteran had some coughing and 
wheezing that was a little worse than it had been in the 
past.  Objectively, the veteran's lungs were fairly clear to 
percussion and auscultation with a little bit of expiratory 
wheezing and prolongation of expiratory phase.  The 
assessment was COPD with slight exacerbation.  Later in June 
2001, it was noted that the veteran was still complaining of 
shortness of breath and wheezing.  His lungs were clear.  The 
assessment was COPD, still symptomatic.  An August 2001 note 
indicated a diagnosis of COPD.  In September 2001, the 
veteran indicated that he was having problems with his 
breathing.  He was wheezing and coughing more, but was much 
more anxious than he had been in the past.  Objectively, the 
veteran had prolonged expiratory phase with some expiratory 
wheezing, slight.  The assessment was COPD with exacerbation.  

A Discharge Summary from Salem Community Hospital reflects 
that the veteran was admitted for five days in October 2001.  
The discharge diagnoses, as relevant, include COPD.  The 
veteran was admitted because of a change in mental status, as 
he was slumped over and confused at home.  Objectively, the 
veteran's lungs showed some scattered rhonchi and wheezes, 
but he did not appear to be in respiratory distress.  

Dr. F.'s records show that in October 2001, the veteran was 
noted to be very anxious, as usual.  He complained of 
shortness of breath, coughing, and wheezing.  Objectively, 
the veteran's lungs were fairly clear to percussion and 
auscultation.  There was no marked wheezing and no rales or 
rhonchi were heard.  The assessment was reasonably stable.  
In December 2001, the veteran indicated that he thought his 
breathing was doing pretty well.  There was no marked 
coughing or wheezing.  Objectively, the lungs were fairly 
clear to percussion and auscultation.  There were no rales, 
rhonchi, or wheezes.  The assessment was stable.  Dr. F.'s 
records show that, in February 2002, the veteran was not 
complaining of coughing or wheezing for the most part.  
Objectively, the lungs were percussion and auscultation.  The 
assessment was stable clinically.  In March 2002, the 
veteran's COPD was noted to be reasonably stable.  A week 
later, it was noted that the veteran had a slight flare-up 
with his breathing.  Objectively, his lungs were clear.  The 
assessment was reasonably stable.  

A chest X-ray dated in May 2002 showed an impression of 
slight infiltrates left midlung field and right lung base.  
Such were new since the October 2001 X-ray.  Small effusions 
were also present.  

Dr. F.'s records reflect that in June 2002, pertinent to COPD 
and pneumonia, it was noted that the veteran was concerned 
because he was still had cough and some shortness of breath.  
Objectively, his lungs were fairly clear to percussion and 
auscultation.  The chest X-ray showed infiltrates in the left 
mid lung field, right lung base, and small effusions 
bilaterally.  White count was elevated.  The assessment was 
possible pneumonic infiltrates versus other etiology.  Later 
in June 2002, it was recorded that the veteran denied 
shortness of breath, marked coughing, and wheezing.  
Objectively, the veteran's lungs were fairly clear to 
percussion and auscultation.  There were no rales, rhonchi, 
or wheezes heard.  An assessment of COPD was given.  In July 
2002, the veteran complained of breathing problems.  He 
complained of more shortness of breath, coughing, and 
wheezing.  Objective examination of the veteran's lungs 
showed prolonged expiratory phase and no marked wheezing.  
The assessment was COPD.  

An August 2002 chest X-ray report showed a clinical history 
of chest pain and emphysema.  The X-ray revealed an 
impression of hyperexpansion of both lungs consistent with 
COPD.  There was mild S-shaped thoracolumbar scoliosis and no 
acute disease.  

In November 2002, Dr. F.'s records reflect that the veteran 
was still complaining of problems with his breathing.  He 
complained of wheezing and shortness of breath.  He as not 
coughing up anything purulent.  Examination of the lungs 
revealed a slightly prolonged expiratory phase.  It was noted 
that the veteran did some coughing during the appointment.  
The assessment was COPD.  On December 17, 2002, the veteran 
indicated that there was no change regarding his COPD.  
Objectively, his lungs were fairly clear to percussion and 
auscultation.  The assessment was stable.  On December [redacted], 
2002, it was noted that the veteran still had some dyspnea 
and was not breathing as well as he should be, but it was not 
a marked change from before.  His lungs were clear.  He did 
have occasional scattered rhonchus.  The assessment was COPD, 
fairly stable.  On December [redacted], 2002, Dr. B., an associate of 
Dr. F.'s, received a call from EMT indicating that the 
veteran was found expired in bed.  He had gone to bed at 
about 2:00 p.m. and his wife reported that he was breathing 
heavily.  When EMT found him at approximately 4:00 p.m., he 
was cool and there was no rigor mortis.  It was suspected 
that the veteran expired at about 2:30 p.m.  He had a history 
of an inoperable abdominal aortic aneurysm, asthma, and 
edema.  On December [redacted], 2002, Dr. B. noted that he completed 
the death certificate.  Dr. B. reiterated that the veteran 
was found expired at 3:00 p.m. on [redacted].  Apparently 
the veteran was mildly short of breath when he went to bed, 
but his wife indicated that he was not in any acute distress.  
When she checked on him a couple of hours later, he was 
deceased.  There were no signs of foul play or struggle.  It 
was suspected that the veteran had an acute ventricular 
dysrhythmia secondary to acute myocardial infarction.  

As reported on the veteran's death certificate, he died on 
December [redacted], 2002, and the immediate cause of his death was 
acute ventricular dysrhythmia due to or as a consequence of 
myocardial infarction.  Hypertension, COPD, diabetes mellitus 
type 2, and anemia were also listed on the death certificate 
as other significant conditions contributing to death, but 
not resulting in the underlying causes.  

A January 2003 letter from Dr. F. indicates that the veteran 
suffered from multiple medical problems, one of which was 
COPD.  He was under active treatment and medication on a 
constant basis.  Dr. F. stated that the veteran had 
continuing symptoms until the time of his death.  He was also 
symptomatic even on required medication.  It was noted that 
the veteran took Singulair, Theophylline, and an albuterol 
inhaler in attempts to control his breathing problems with 
COPD. 

A VA opinion obtained in June 2003 reveals that the opining 
physician reviewed the claims file.  It was noted that the 
veteran's death was caused by an acute myocardial infarction.  
The medical evidence showed that the veteran's service-
connected asthma condition was controlled for many years.  
The physician stated that there were no indications that the 
veteran's service-connected condition did bring about or 
hasten his death and there were no indications that the 
veteran's service-connected condition did contribute 
significantly to his death. 

Entitlement to Service Connection for the Cause of the 
Veteran's Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

At the time of his death, the veteran's 30 percent evaluation 
for chronic bronchial asthma, pursuant to Diagnostic Code 
6602, was in effect.  The appellant contends that the 
veteran's service-connected asthma was a contributory cause 
of his death.  She specifically claims that the veteran's 
asthma increased the severity of COPD.  The appellant quotes 
The Merck Manual for the proposition that asthma and COPD are 
characterized by the obstruction of airflow and argues that, 
as such, one affects the other.  Additionally, she contends 
that a decrease in oxygen in the blood increases the 
possibility of acute ventricular dysrhythmia and myocardial 
infarction as it increases the heart rate.  Therefore, the 
appellant claims that service connection is warranted for the 
veteran's death.  

As an initial matter, the Board notes that the veteran's 
representative has requested that a "special, post-mortem 
opinion" be obtained in this case.  According to VA 
regulations, an opinion of an independent medical expert may 
be obtained in cases in which the medical issue under 
consideration is of such medical complexity or controversy as 
to justify soliciting such opinion.  See 38 C.F.R. § 20.901.  
In this case, the Board finds that the issue presented is 
neither complex nor controversial as to justify the 
solicitation of an opinion from an independent medical 
expert.  The claims file already contains an opinion provided 
by a VA physician that was based a complete review of the 
veteran's medical history.  There is no medical opinion 
contained in the claims file refuting the VA physician's 
conclusion that were no indications that the veteran's 
service-connected condition did bring about or hasten his 
death or that the veteran's service-connected condition did 
contribute significantly to his death to warrant an 
independent medical opinion.  Accordingly, the Board finds 
that an independent medical opinion is not necessary for an 
equitable disposition of the matter under consideration in 
this case.  38 C.F.R. § 20.901.  

Based on the evidence of record, the Board finds that service 
connection is not warranted for the cause of the veteran's 
death.  There are a number of pulmonary diagnoses of record, 
to include asthma, bibasilar pulmonary fibrosis, COPD, and 
emphysema; however, there is no competent medical evidence 
demonstrating that the veteran's service-connected asthma 
contributed to his death.

A longitudinal view of the evidence reflects that VA 
examinations dated in May 1948 and March 1952 failed to 
confirm a diagnosis of active bronchial asthma.  In May 1967, 
a chest X-ray indicated a suggestion of pulmonary emphysema.  
In February 1969, Dr. S. stated that the veteran had 
beginning emphysema and chronic bronchitis.  Also in February 
1969, a chest X-ray revealed an impression of changes 
consistent with COPD.  

The February 1974 VA examination showed diagnoses of 
bronchial asthma and chronic obstructive pulmonary emphysema.  
During the veteran's June 1976-July 1976 hospitalization, a 
chest X-ray showed COPD.  An April 1985 pulmonary function 
report indicated a definite asthmatic component.  A chest X-
ray in April 1985 showed pulmonary emphysema with fibrotic 
changes in the lung bases.  A February 1990 chest X-ray 
revealed emphysematous changes and biapical scarring.  In 
April 1991 a chest X-ray showed pulmonary emphysema and 
scarring lung tissues.  In May 1992, Dr. W. H. noted that the 
veteran had bibasilar pulmonary fibrosis and asthma.  Records 
dated from May 1995 to May 1997 reflect a diagnosis of COPD.  
In January 1998, an X-ray showed marked pulmonary fibrosis 
and diagnoses included bronchitis, emphysema, and COPD.  

In February 1998, Dr. W. H. indicated that, upon review of 
the veteran's medications, he was unsure if the veteran had 
asthma.  Dr. W. H. indicated that the veteran had an acute 
exacerbation of chronic bronchitis and stated that he was 
uncertain how reliable the veteran's history of asthma was, 
as it may have been chronic bronchitis.  

Records from Dr. D. dated in February 1998 and March 1998 
show a diagnosis of COPD.  In July 1998, while relevant to 
the veteran's open right inguinal herniorrhaphy, Dr. D. 
indicated that the veteran had COPD from tobacco abuse.  In 
October 1998, Dr. D. diagnosed COPD and asthma.  December 
1998 diagnoses, as recorded at the Salem Community Hospital, 
include acute exacerbation of mild COPD and acute bronchitis, 
partially treated.  

Dr. F. indicated in December 1998 that the veteran had 
numerous medical conditions, to include COPD and asthma.  
Records from Dr. F. indicate that the veteran had bronchitis 
in April 1999 and that he was followed for COPD.  The 
veteran's COPD remained stable or reasonably stable from 
November 1999 to May 2001.  A May 2000 X-ray revealed COPD 
and bibasilar fibrosis.  In June 2001 the veteran was 
diagnosed with symptomatic COPD and in September 2001 he had 
COPD with exacerbation.  From October 2001 to March 2002, the 
veteran's COPD was again noted to be stable.  In June 2002 
and July 2002, the veteran complained of increased breathing 
problems.  An August 2002 X-ray revealed an impression of 
hyperexpansion of both lungs consistent with COPD.  In 
November 2002 and December 2002, the veteran again complained 
of problems with his breathing, to include wheezing and 
shortness of breath, and was diagnosed with COPD.  

On December [redacted], 2002, approximately a week before his death, 
the veteran's COPD was assessed as stable, and on December 
[redacted], 2002, two days prior to his death, the veteran was not 
breathing as well as he should have been, but his COPD was 
assessed as fairly stable.  On the date of the veteran's 
death, December [redacted], 2002, Dr. B. noted that the veteran had a 
history of asthma; however, on the veteran's death 
certificate, which Dr. B. completed two days later, only COPD 
was included as a significant condition contributing to 
death.  A December [redacted], 2002, record indicates that the 
veteran was mildly short of breath when he went to bed, but 
was not in any acute distress.  Following the veteran's 
death, Dr. F. indicated in a January 2003 letter that the 
veteran was under active treatment for numerous medical 
problems, to include COPD.  

As such, the medical evidence of record reflects various 
diagnoses pertinent to pulmonary disabilities, to include 
asthma; however, there is no competent evidence demonstrating 
that service-connected chronic bronchial asthma contributed 
to the veteran's death.  Additionally, in the recent years 
before his death, the veteran was treated primarily for COPD, 
a disease for which he was not service connected, and such 
was predominantly assessed as stable with only occasional 
complaints of increased breathing difficulties.  Moreover, 
immediately preceding his death, the veteran was mildly short 
of breath, but not in any acute distress.  Furthermore, a VA 
physician, after reviewing the evidence of record, stated 
that the veteran's service-connected asthma condition had 
been controlled for many years.  The physician opined that 
there were no indications that the veteran's service-
connected condition did bring about or hasten his death and 
there were no indications that the veteran's service-
connected condition did contribute significantly to his 
death.  The Board acknowledges the appellant's arguments that 
the veteran's asthma increased the severity of COPD or, in 
the alternative, a decrease in oxygen in the blood increases 
the possibility of acute ventricular dysrhythmia and 
myocardial infarction as it increases the heart rate.  
However, such statements are not competent evidence since 
laypersons, such as the appellant, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence that the veteran's service-connected asthma was 
either the principal or a contributory cause of death, 
service connection is not warranted for his death.  38 C.F.R. 
§ 3.312.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the veteran's death.  As such, that 
doctrine is not applicable in the instant appeal and her 
claim must be denied.  38 U.S.C.A. § 5107.   

Entitlement to DEA Benefits

Chapter 35 DEA is a program of education or special 
restorative training that may be authorized for an eligible 
person, such as a surviving spouse, if the applicable 
criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§§ 21.3020, 21.3021.

For the purposes of administering educational assistance 
benefits under Chapter 35, Title 38, United States Code, the 
child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
veteran was discharged from service under conditions other 
than dishonorable; and (2) the veteran has a permanent and 
total service-connected disability; or (3) a permanent and 
total service-connected disability was in existence at the 
time of the veteran's death; or (4) the veteran died as a 
result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3020, 
21.3021.

The appellant's claim seeking entitlement to Chapter 35 
educational benefits was premised upon establishing that the 
veteran's death was service-connected.  In light of the 
Board's decision herein denying service connection for the 
cause of the veteran's death, the criteria for entitlement to 
DEA benefits have not been met.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code, is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


